ORIGINAL ACTION JOURNAL ENTRY AND OPINION
Sua sponte, we dismiss the above-captioned habeas corpus action as moot. The response of the Sheriff states that he released Carla Cornecelli on June 26, 2002, pursuant to this court's order. Moreover, a review of the docket of the underlying case, reveals that the case was settled and dismissed with prejudice at defendant's costs Ricardo Montalvo v. Giovanna Oravec (June 28, 2002), Cuyahoga County Common Pleas Case No. CV01431117. That appears to render the underlying contempt matter moot as well.
This habeas corpus action is dismissed. Respondent to pay costs.
The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
COLLEEN CONWAY COONEY, J. AND DIANE KARPINSKI, J. CONCUR